UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6885



MAURICE CORTEZ PROCTOR,

                                              Petitioner - Appellant,

          versus


UNITED   STATES    PAROLE   COMMISSION;    JOSEPH
BROOKS, Warden,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:04-cv-00055)


Submitted: September 28, 2006                Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Cortez Proctor, Appellant Pro Se. Jon K. Turner, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice Cortez Proctor, a federal prisoner, appeals the

district court’s order denying relief on his Fed. R. Civ. P. 60(b)

motion filed in his 28 U.S.C. § 2241 (2000) proceeding.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Proctor v

United States Parole Comm’n, No. 1:04-cv-00055 (E.D. Va. Mar. 30,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -